SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. [NO FEE REQUIRED] For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission file number0-14209 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Firstbank Corporation Amended and Restated 401(k) Plan B. Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: FIRSTBANK CORPORATION 311 Woodworth Avenue Alma, Michigan48801 Firstbank Corporation 401(k) Plan Financial Statements and Supplementary Information For the Years Ended December31, 2010 and 2009 FIRSTBANK CORPORATION 401(k) PLAN TABLE OF CONTENTS PAGE Report of Independent Registered Public Accounting Firm 1 Financial Statements for the Years Ended December31, 2010 and 2009 Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4-15 Supplementary Information as of December 31, 2010 Form 5500 Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 16-17 Note: All other schedules required by Section2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Audit Committee of Firstbank Corporation Firstbank Corporation 401(k) Plan 311 Woodworth Ave Alma, Michigan48801-6029 We have audited the accompanying statements of net assets available for benefits of Firstbank 401(k) Plan (the “Plan”)as of December31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December31, 2010 and 2009, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The December31, 2010 supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic 2010 financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic 2010 financial statements taken as a whole. /s/Rehmann Robson, P.C. REHMANN ROBSON June22, 2011 Saginaw, Michigan FIRSTBANK CORPORATION 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31 ASSETS Investments at fair value Mutual funds $ $ Firstbank Corporation common stock Money market fund Total investments at fair value Receivables Notes receivable from participants Accrued income Total receivables Total assets LIABILITIES Accrued expenses Excess contributions payable - Total liabilities Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. -2- FIRSTBANK CORPORATION 401(k) PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year Ended December 31 Additions to net assets attributed to investment income Dividend income $ $ Interest income Total investment income Contributions Participant Employer Rollover Total contributions Interest income – notes receivable from participants Total additions Deductions from net assets attributed to Benefits paid to participants Administrative and other expenses Total deductions Net appreciation in aggregate fair value of investments Net increase Net assets available for benefits Beginning of year End of year $ $ The accompanying notes are an integral part of these financial statements. -3- FIRSTBANK CORPORATION 401(k) PLAN NOTES TO FINANCIAL STATEMENTS 1. DESCRIPTION OF THE PLAN AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following description of the Firstbank Corporation 401(k) Plan (the “Plan”) provides only general information.Participants should refer to the Plan agreement, for a more complete description of the Plan’s provisions. Description of the Plan General The Plan is a defined contribution plan covering all employees who are at least 21 years of age and have completed 90 days of service.The Plan is primarily designed to allow participants to make elective contributions to the Plan.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). Contributions Elective deferrals by participants are based on a percentage of their compensation as defined in the Plan agreement and are subject to certain limitations.Participants who have attained age 50 before the end of the Plan year are eligible to make additional “catch-up” contributions.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans.Firstbank Corporation (the “Company,” “Employer,” or “Sponsor”) may, at the sole discretion of its Board of Directors, contribute to each participant’s account a matching contribution of 100% of the first 3% of the compensation and a 60% match on contributions from 3% to 5% of the compensation.Participants direct the investment of contributions into various investment options offered by the Plan.The Plan currently offers mutual funds, a money market fund, and shares of Firstbank Corporation common stock as investment options for participants.Contributions are subject to certain limitations. Contributions received from participants in 2009 are net of payments of $3,978 made in 2010 to certain active participants to return to them excess deferral contributions as required to satisfy the relevant nondiscrimination provisions of the Plan.The Plan reimbursed these excess deferral contributions to the participants during 2010.The amount is also included in the Plan’s statement of net assets available for benefits as “excess contributions payable” at December31, 2009.There were no such excess contributions payable for the Plan year ended December31, 2010. -4- FIRSTBANK CORPORATION 401(k) PLAN NOTES TO FINANCIAL STATEMENTS Participant Accounts Each participant’s account is credited with the participant’s contributions andthe Company’s contributions, when made, an allocation ofPlan earnings and forfeitures, and charged with an allocation of administrative expenses paid directly by the Plan, as applicable.Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in their elective contributions and the Company matching contribution plus actual earnings thereon for funds contributed after January1, 2008.Prior to 2008, vesting in Company matching contributions were based on years of completed service, as defined by the Plan agreement.A participant becomes 100% vested in the Company matching contributions made prior to January1, 2008, after six years of credited service.The Plan was amended effective December31, 2002, to allow all participants to become 100% vested in contributions previously made under the Employer Stock Ownership Plan (ESOP) feature of the amended Plan. Notes Receivable from Participants Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum equal to the lesser of 50% of their vested account balance less the amount of their ESOP balance, under a previously amended plan, or $50,000, whichever is less.The notes receivable are secured by the balance in the participant’s account and bear interest at rates that range from 4.25% to 9.25%, which are commensurate with local prevailing rates as determined quarterly by the Plan Administrator.Principal and interest is paid ratably through payroll deductions. -5- FIRSTBANK CORPORATION 401(k) PLAN NOTES TO FINANCIAL STATEMENTS Payment of Benefits On termination of service due to death, disability, or retirement, a participant is entitled to 100% of the vested interest in his or her account balance.For termination of service for other reasons, a participant or his or her beneficiary receives the vested portion in the participant’s account.All distributions are made in a lump-sum distribution.A participant may receive the portion of his or her account invested in shares of Firstbank Corporation common stock in-kind or in cash.The Plan also permits withdrawals of active participants’ retirement savings or rollover account only in amounts necessary to satisfy financial hardships as defined by the Plan agreement. Forfeited Accounts Forfeited nonvested accounts are used to reduce future employer cash contributions with any remaining amounts first allocated to Plan expenses and then among the accounts of participants.Employer cash contributions were reduced by $21,285 from forfeited nonvested accounts during 2010.There were no forfeitures used to reduce employer cash contributions during 2009.At December31, 2010 and 2009, forfeited non-vested accounts balances totaled $26,697 and $40,946, respectively.These accounts are expected to be used to reduce future employer contributions. Administrative Expenses The Plan’s administrative expenses, including salaries, accounting, record keeping, and legal, are paid by the Company and qualify as party-in-interest transactions which are exempt from prohibited transaction rules.Trustee fees and other professional fees related to the investment and administration services of the Plan’s assets are paid by the Plan.Participants are charged directly for loan fees and fees related to distribution types not described above. Summary of Significant Accounting Policies Basis of Accounting The financial statements of the Plan are prepared using the accrual basis of accounting. -6- FIRSTBANK CORPORATION 401(k) PLAN NOTES TO FINANCIAL STATEMENTS Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires Plan management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Investment Valuation and Income Recognition Investments are reported at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 3 for discussion of fair value measurements. Purchases and sales of investments are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net appreciation in aggregate fair value includes the Plan’s gains and losses on investments bought and sold as well as those held during the year. Management fees and operating expenses charged to the Plan for investments in mutual funds are deducted from income earned on a daily basis and are not separately reflected.Consequently, management fees and operating expenses are reflected as a reduction of net appreciation or an addition to net depreciation in the aggregate fair value of such investments. Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued unpaid interest.Delinquent notes receivable, if any, from participants are reclassified as distributions based on the terms of the Plan agreement. Payment of Benefits Benefits are recorded when paid. -7- FIRSTBANK CORPORATION 401(k) PLAN NOTES TO FINANCIAL STATEMENTS New Accounting Pronouncements In September 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (“ASU”) 2010-25, Reporting Loans to Participants by Defined Contribution Pension Plans.ASU 2010-25 requires participant loans to be measured at their unpaid principal balance plus any accrued but unpaid interest and to be classified as notes receivable from participants.Previously, loans were measured at fair value and classified as investments.Participant loans have been reclassified from investments to “notes receivable from participants” in the accompanying 2009 statement of net assets available for benefits; interest income from participant loans has also been reclassified and is presented separately as “interest income – notes receivable from participants” in the 2009 statement of changes in net assets available for benefits. In January, 2010, the FASB issued ASU 2010-06, Improving Disclosures about Fair Value Measurements.ASU 2010-06 amended ASC 820, Fair Value Measurements and Disclosures, to clarify certain existing fair value disclosures and to require a number of additional disclosures.The guidance in ASU 2010-06 clarified that disclosures should be presented separately for each “class” of assets and liabilities measured at fair value and provided guidance on how to determine the appropriate classes of assets and liabilities to be presented.ASU 2010-06 also clarified the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level 2 and Level 3 fair value measurements.In addition, ASU 2010-06 introduced new requirements to disclose the amounts (on a gross basis) and reasons for any significant transfers between Levels 1, 2, and 3 of the fair value hierarchy and to present information regarding the purchases, sales, issuances, and settlements of Level 3 assets and liabilities on a gross basis.With the exception of the requirement to present changes in Level 3 measurements on a gross basis, which is delayed until 2011, the guidance in ASU 2010-06 is effective for reporting periods beginning after December15, 2009.The adoption of ASU 2010-06 is not expected to have an effect on the Plan’s net assets available for benefits or its changes in net assets available for benefits, as changes called for are related to fair value measurement disclosures only. -8- FIRSTBANK CORPORATION 401(k) PLAN NOTES TO FINANCIAL STATEMENTS 2. INVESTMENTS Investments representing 5% or more of the Plan’s net assets available for benefits are as follows at December31: Investments at fair value Mutual funds T Rowe Price Retirement 2030 Fund $ $ T Rowe Price Retirement 2020 Fund Dodge & Cox International Stock Fund T Rowe Price Retirement 2015 Fund Dodge & Cox Stock Fund Common stock Firstbank Corporation common stock Money market fund Northern Diversified Asset Fund Other investments less than 5% of the Plan’s net assets available for benefits Total $ $ The Plan’s investments (including gains and losses on investments bought and sold, as well as those held during the year) appreciated (depreciated) in value as follows for the years ended December31: Firstbank Corporation common stock $ ) $ Mutual funds Net appreciation $ $ -9- FIRSTBANK CORPORATION 401(k) PLAN NOTES TO FINANCIAL STATEMENTS 3. FAIR VALUE MEASUREMENTS The FASB Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosures, establishes the framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of fair value hierarchy under FASB ASC 820 are described as follows: Level 1: Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2: Inputs to the valuation methodology include: · quoted prices for similar assets or liabilities in active markets; · quoted prices for identical or similar assets or liabilities in inactive markets; · inputs other than quoted prices that are observable for the asset or liability; · inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3: Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurements.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. -10- FIRSTBANK CORPORATION 401(k) PLAN NOTES TO FINANCIAL STATEMENTS The following is a description of the valuation methodologies used for assets measured at fair value.There have been no changes in the methodologies used at December31, 2010 and 2009. Mutual funds: Shares held in mutual funds are valued at the net asset value (“NAV”) of shares held by the Plan at year-end.The NAV is based on the value of the underlying assets owned by the fund, minus its liabilities then divided by the number of shares outstanding. Common stock: Firstbank Corporation common stock is valued at the closing price reported on the Nasdaq Stock Market Exchange in which the individual securities are traded. Money market fund:Shares held in the money market fund are comprised primarily of government, bank and commercial obligations with individual maturities of one year or less and an average maturity of 48 days.The composition of securities is structured to maintain a value of $1 per share. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December31: Level 1 Level 2 Level 3 Total Mutual funds $ $
